Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 1 of 14 PageID# 860

                                                                                                      1

                                   UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                       ALEXANDRIA DIVISION

         FARHAN MOHAMOUD TANI WARFAA,               .        Civil Action No. 1:05cv701
                                                    .
                               Plaintiff,           .
                                                    .
                 vs.                                .        Alexandria, Virginia
                                                    .        June 4, 2018
         YUSUF ABDI ALI,                            .        10:58 a.m.
                                                    .
                               Defendant.           .
                                                    .
         .   .   .     .   .   .   .   .   .    .   .

                               TRANSCRIPT OF STATUS CONFERENCE
                           BEFORE THE HONORABLE LEONIE M. BRINKEMA
                                 UNITED STATES DISTRICT JUDGE

         APPEARANCES:

         FOR THE PLAINTIFF:                         LINDSAY R. BARNES, III, ESQ.
                                                    BENJAMIN D. KLEIN, ESQ.
                                                    DLA Piper LLP
                                                    500 Eighth Street, N.W.
                                                    Washington, D.C. 20004
                                                      and
                                                    L. KATHLEEN ROBERTS, ESQ.
                                                    Center for Justice &
                                                    Accountability
                                                    One Hallidie Plaza, Suite 406
                                                    San Francisco, CA 94102


         FOR THE DEFENDANT:                         JOSEPH PETER DRENNAN, ESQ.
                                                    218 North Lee Street, Third Floor
                                                    Alexandria, VA 22314


         OFFICIAL COURT REPORTER:                   ANNELIESE J. THOMSON, RDR, CRR
                                                    U.S. District Court, Third Floor
                                                    401 Courthouse Square
                                                    Alexandria, VA 22314
                                                    (703)299-8595


                                               (Pages 1 - 14)

                     COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES



                                                        Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 2 of 14 PageID# 861

                                                                                           2

     1                             P R O C E E D I N G S

     2                THE CLERK:    Civil Action 05-701, Farhan Mohamoud Tani

     3   Warfaa v. Yusuf Abdi Ali.       Would counsel please note their

     4   appearances for the record.

     5                MR. BARNES:    Good morning, Your Honor.           Lindsay

     6   Barnes.    I'm from the law firm of DLA Piper.            I represent the

     7   plaintiff, Mr. Warfaa.       I'm here today with my colleagues, Ben

     8   Klein, also from DLA Piper; and Kathy Roberts from the Center

     9   for Justice & Accountability, both of whom have been admitted

   10    pro hac.

   11                 THE COURT:    All right.   And, Mr. Drennan, you're here

   12    for the defendant?

   13                 MR. DRENNAN:    Yes, Your Honor.       Joseph Peter Drennan

   14    on behalf of the defendant.

   15                 THE COURT:    All right.   Well, actually, there's more

   16    than one plaintiff involved in this case, is there not, or is

   17    it just now Mr. Warfaa?

   18                 MR. BARNES:    Just Mr. Warfaa, Your Honor.

   19                 THE COURT:    Just one plaintiff, all right.             Well, you

   20    know, obviously, I'm hoping that you-all have talked about the

   21    status of things.     This case has certainly been on the docket a

   22    long time.

   23                 As you know, it was -- we deferred a lot of this case

   24    to see how the Samantar matter worked out.             The Samantar matter

   25    is, as I understand it, completely resolved at this point, so




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 3 of 14 PageID# 862

                                                                                           3

     1   the question is where is this case?         Mr. Warfaa first of all is

     2   in this country; is that correct?

     3               MR. BARNES:    Mr. Warfaa is not in this country.

     4               THE COURT:    At the lectern, please.

     5               MR. BARNES:    Thank you.

     6               THE COURT:    All right.    He is not here?

     7               MR. BARNES:    No.

     8               THE COURT:    He's back in Somalia?

     9               MR. BARNES:    That's correct, Your Honor.

   10                THE COURT:    All right.    Mr. Ali is in this country,

   11    Mr. Drennan?

   12                MR. DRENNAN:    He is indeed, Your Honor.

   13                THE COURT:    All right.    How is your client employed?

   14                MR. DRENNAN:    At the present time, he's not --

   15                THE COURT:    Can you just be right there?

   16                MR. DRENNAN:    Oh, I'm sorry, Your Honor.             At the

   17    present time, he's not employed, Your Honor.              He was employed

   18    with a government contractor until last year.              CNN ran a story

   19    on this matter with some inflammatory coverage of his being

   20    employed at Dulles Airport, and he lost his job, but he's, he's

   21    presently supported by family and living in the area.

   22                THE COURT:    All right.    Well, we need to get this

   23    case resolved one way or the other.         I mean, in some cases,

   24    these cases have been resolved through a settlement.

   25    Otherwise, we need to litigate them.




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 4 of 14 PageID# 863

                                                                                             4

     1               So have you talked between yourselves as to how you

     2   want to proceed at this time?

     3               MR. BARNES:    We have, Your Honor.

     4               THE COURT:    All right.

     5               MR. BARNES:    We are ready for the case to proceed and

     6   for the stay to be lifted.        There are just a few things, if I

     7   may, that I'd like to bring to Your Honor's attention.

     8               THE COURT:    All right.

     9               MR. BARNES:    The first thing is that we would like

   10    the Court to open discovery -- to wait to open discovery until

   11    Friday, June 15.     As Your Honor may be aware, we're in the holy

   12    month of Ramadan.     Practically speaking, we're not going to be

   13    able to conduct any discovery until the end of Ramadan.

   14                Our client is Muslim.       Most of the witnesses in this

   15    case are Muslim.     So we would ask you to wait nine days before

   16    opening discovery.

   17                THE COURT:    Go ahead.

   18                MR. BARNES:    Secondly, we would like an extended

   19    discovery period.     Given the international component of this

   20    case and given that it's going to take a little time for the

   21    Department of Homeland Security to parole our client into the

   22    country, we're asking --

   23                THE COURT:    Wait.    Do you think that's going to

   24    happen?    I have told you I've got some of these other cases

   25    with people from this part of the world, and they're not




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 5 of 14 PageID# 864

                                                                                           5

     1   getting into the country.

     2                MR. BARNES:    We do believe that that's going to

     3   happen, Your Honor.       We've been in touch with the Department of

     4   Homeland Security.     They're aware of this matter, and they're

     5   aware of our client's need to be here for that matter, so we've

     6   been in touch with them.

     7                We, we anticipate that our client will be able to be

     8   paroled into this country between one to three months.                  We're

     9   proposing a discovery period of 120 days, with the caveat that

   10    if it appears that the Department of Homeland Security is going

   11    to take longer with their process, we'll move for an extension

   12    at that time.

   13                 THE COURT:    All right.   What else?

   14                 MR. BARNES:    Finally, we wanted to let Your Honor

   15    know that we would be filing a consent motion to file an

   16    amended -- motion for leave to file an amended complaint.                    This

   17    would be the second amended complaint, Your Honor.

   18                 We have a redline version if you'd like to see the

   19    changes that we're going to make, and we will be attaching the

   20    second amended complaint to our motion.           We're aiming to do, as

   21    you'll see, Your Honor, two things.         We're fixing some

   22    typographical and translation errors, and we're also stripping

   23    out the claims and the material relating to the claims brought

   24    under the Alien Tort Statute that Your Honor has already

   25    dismissed.    We're just trying to make sure that we have the




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 6 of 14 PageID# 865

                                                                                           6

     1   cleanest, most focused, most straightforward version of the

     2   complaint for the fact finder.

     3                THE COURT:   All right.    Mr. Drennan, since counsel

     4   described that as a consent motion, am I -- do I understand

     5   that you're not opposing the filing of the second amended

     6   complaint?

     7                MR. DRENNAN:   No, Your Honor.       The representations

     8   made are correct.     Essentially, I've looked at the redline

     9   version, and it appears to be basically an amendment, as

   10    counsel indicates, to remove the ATA, Alien Tort -- or ATS

   11    claims from the amended complaint, and the rest of the matter

   12    is, is essentially stylistic and immaterial, I think, so I'm

   13    not opposed to that motion.

   14                 THE COURT:   All right.    Now, in terms of any legal

   15    issues, most of the legal issues, I would assume, that were

   16    applied in the Samantar case would apply to this case other

   17    than perhaps the actual status of your client and how that

   18    might relate to some of the issues, but other than that, are

   19    there any other actually significant legal issues that may

   20    differ from Samantar?

   21                 MR. DRENNAN:   Well, Your Honor, there's certainly

   22    some similarity.     I mean, we have, we have pled earlier in this

   23    case or raised issues about the, the statute of limitations

   24    because of the untimeliness of the action having been brought,

   25    and there were equitable tolling arguments that were raised by




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 7 of 14 PageID# 866

                                                                                           7

     1   the other side.

     2               Those, those sorts of arguments were raised in the

     3   Samantar case, Your Honor may recall having dealt with them,

     4   but there -- whereas Samantar was in Italy, my client was in

     5   Toronto.    We had many, many years ago, in fact, well over a

     6   decade ago engaged an expert to opine about whether

     7   Mr. Samantar could have been sued in Toronto.              So that's an

     8   issue, a potential issue.

     9               As -- Your Honor had inquired about the presence of

   10    the defendant here in the -- or the nonpresence of the

   11    defendant here.     We have insisted earlier in the case that

   12    we -- if the case is to go forward, that we have the

   13    prerogative of deposing the defendant in this district, as is

   14    our right under the rules.

   15                THE COURT:    Defendant or the plaintiff?

   16                MR. DRENNAN:    Or the plaintiff, rather.            I'm sorry,

   17    Your Honor, I misspoke.      The plaintiff, rather.           To depose the

   18    plaintiff in this, in this district.

   19                So the -- when we hear that the plaintiff is not here

   20    but presumably will be here, paroled in at some point within

   21    the next 120 days so that we can depose him, we don't have a

   22    problem with that, but we don't want to, to have the door

   23    opened to endless discovery or to have this matter stetted

   24    again for a long period of time.

   25                THE COURT:    Well, that's not going to happen.               I




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 8 of 14 PageID# 867

                                                                                           8

     1   mean, this case needs to be resolved.          Frankly, we should have

     2   gotten it back on the docket sooner.          Samantar has been over

     3   for some time and --

     4               MR. DRENNAN:    Yes.   And this matter was up on a cert

     5   petition and a cross-cert petition to the Supreme Court that

     6   was, that was rejected, I believe, just about a year ago.

     7               THE COURT:    Right.

     8               MR. DRENNAN:    So -- and the Court knows well our

     9   feelings about the -- or our standing with -- or stance,

   10    rather, with regard to some of the legal issues in the case,

   11    but Your Honor and, indeed, the Fourth Circuit have disagreed

   12    with us.

   13                THE COURT:    All right.

   14                MR. DRENNAN:    So as long as the State Department or

   15    the federal government has not weighed in and asked that the

   16    case be dismissed, I think we're, we're kind of constrained to

   17    have to go forward, but --

   18                THE COURT:    Mr. Davis, have a seat.          We don't have

   19    two attorneys standing.

   20                MR. DRENNAN:    But the -- another, another issue, Your

   21    Honor, that we believe should -- if the Court is inclined to,

   22    to reopen discovery and set time limits, 120 days, we're not

   23    opposed to that.     The, the only proviso in that regard would be

   24    that recognition should be taken of the fact that plaintiff in

   25    this -- or strike that.




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 9 of 14 PageID# 868

                                                                                           9

     1               The defendant in this case, Mr. Ali, has already been

     2   deposed.    He was deposed in the spring of 2005, and when --

     3   during one of those intervals over the years when the Court

     4   entered the stay, and I think it was in the aftermath of the

     5   Kiobel decision, the matter was referred to Magistrate Judge

     6   Anderson, and at that initial conference there, the -- Judge

     7   Anderson indicated that Mr. Ali shouldn't have to be re-deposed

     8   if he was already deposed in the case.

     9               So we would oppose him being re-deposed.

   10                THE COURT:    Well, look, that's not before me right

   11    now.   The reality of it is I would not permit and I know Judge

   12    Anderson would not permit repetitious questioning.                However,

   13    you know, this case is from the plaintiff's standpoint

   14    partially about getting some kind of compensation for the

   15    damages he claims he suffered as a result of your client's

   16    conduct, and as a result, I think the financial situation of

   17    your client over the past 10 or 12 years would certainly be

   18    relevant.

   19                MR. DRENNAN:    Sure.

   20                THE COURT:    Now, whether that could be handled

   21    through interrogatories rather than deposition, I don't know.

   22    I certainly -- and I will talk to Judge Anderson about this

   23    case as well.     It's in neither side's interests to

   24    unnecessarily incur transaction costs.

   25                The reality of this case is, you know, the plaintiff




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 10 of 14 PageID# 869

                                                                                          10

     1    may get a symbolic victory if he gets a judgment in his favor,

     2    but in terms of actual dollars that might compensate him for

     3    the injuries he's alleged, there may not be much there, and

     4    that's a practical matter that plaintiff's counsel need to

     5    think about.

     6               You and your client need to think about, I mean, I

     7    assume you're not doing this pro bono, maybe you are --

     8               MR. DRENNAN:     No.

     9               THE COURT:    -- but it's costing him some money.

    10               So, you know, I don't know what his financial

    11    situation is, and that would include, you know, whether he has

    12    family resources.     I mean, if he's been responsible in part for

    13    horrible injuries to this plaintiff, then there's at least a

    14    moral if not a legal obligation to make compensation, and I

    15    don't know whether, you know, either side is interested in

    16    trying to work this case out.

    17               In the Samantar case, did any of the plaintiffs get

    18    any compensation?

    19               MR. DRENNAN:     Nary a cent, Your Honor.

    20               THE COURT:    Yeah.    And so the only people who

    21    benefited from it, frankly, were the attorneys who may have

    22    gotten some fees.     I know the plaintiffs are doing it pro bono,

    23    and again, there are important principles in a case like this,

    24    but the reality of it from an individual plaintiff's standpoint

    25    is, you know, why go to all this trouble and why do all this




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 11 of 14 PageID# 870

                                                                                          11

     1    litigation if you're coming out with nothing?

     2                So that's a way of teeing this case up for both sides

     3    thinking pragmatically about whether there's some way of

     4    resolving this case.     If your client is paying you money to

     5    represent him, that money could go to this plaintiff.

     6                And I don't know, you know, I don't have any idea

     7    what Mr. Warfaa's situation is, but usually an American dollar

     8    goes a lot further in some of those countries, and so what

     9    might not look like a big judgment, I mean, getting $1 million

    10    and not being able to collect a penny on it is not as valuable

    11    as getting, say, $50,000 and be able to collect it, and I would

    12    hope that plaintiff's counsel, you know, would think about the

    13    plaintiff as a, as a person who may be in need for whom

    14    immediate compensation could be much more valuable than more

    15    months or years of litigation, because if it's anything like

    16    the Samantar case, it did ultimately go to trial.                There was a

    17    multi-million-dollar verdict, as I recall.

    18                MR. DRENNAN:    By default.

    19                THE COURT:   It was by default.

    20                MR. DRENNAN:    Yes.

    21                THE COURT:   And then there were still rounds of

    22    appeals after that, as I recall, or did that end with just --

    23                MR. DRENNAN:    That all, that all preceded the trial.

    24                THE COURT:   All right.     I mean, there were so many

    25    rounds --




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 12 of 14 PageID# 871

                                                                                          12

     1                MR. DRENNAN:    For the most part.

     2                THE COURT:   Yeah.

     3                MR. DRENNAN:    Oh, no, wait, I take that back.               I

     4    stand corrected.     There, there was actually an argument before

     5    the Fourth Circuit that was -- or an appeal before the Fourth

     6    Circuit that was pending at the time of the, of the Court's

     7    having the --

     8                THE COURT:   Yeah.   That was the immunity issue, I

     9    think.

    10                MR. DRENNAN:    The immunity issue was still, was still

    11    in the Fourth Circuit and was, was ultimately -- we ultimately

    12    lost there, and we, we attempted to petition for -- we

    13    petitioned for cert there, and the Supreme Court declined to

    14    take it.

    15                THE COURT:   All right.     So anyway, having said that,

    16    I'm going to go ahead, we will issue our standard scheduling

    17    order on June 15.     That does, in fact, have between 120 and 140

    18    days.    It depends a little on how the calendar works.

    19                So you're going to get the discovery time period that

    20    you were requesting.     You will find that's our standard

    21    scheduling order, that it's going to call for your -- you and

    22    Mr. Drennan getting together before Judge Anderson with your

    23    proposed discovery plan, but again, he will also probably talk

    24    to you about whether it makes some sense to try to see if you

    25    can settle this case, all right?




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 13 of 14 PageID# 872

                                                                                          13

     1               MR. DRENNAN:     All right, Your Honor.

     2               MR. BARNES:    Yes, Your Honor.

     3               THE COURT:    All right.     So we're back on the

     4    docket -- on the calendar.      I'll issue an order that removes

     5    the stay, gets things going, and you'll get the scheduling

     6    order on the 15th of June.

     7               MR. DRENNAN:     All right.     Thank you, Your Honor.

     8               THE COURT:    All right?

     9               MR. DRENNAN:     Your Honor, one last matter,

    10    housekeeping matter, and I -- this is an item that we have

    11    discussed, and that is, that we would just request that the

    12    date for the pretrial be after the 1st of November.                 That's

    13    all.   I don't know how that -- I'm trying to do my mental

    14    arithmetic here concerning the time frame for discovery, and

    15    the reason for that is I have some, some family plans in

    16    mid-October.    I have a daughter that lives abroad that I go to

    17    see a couple times a year.

    18               THE COURT:    And you said after November what?

    19               MR. DRENNAN:     Anytime after November 1.

    20               THE COURT:    All right.     I'll make sure we look at

    21    that, all right?

    22               MR. DRENNAN:     Thank you, Your Honor.

    23               THE COURT:    Anything further on this case?               No?

    24               MR. BARNES:    No, Your Honor.

    25               THE COURT:    Then you're all free to go.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:05-cv-00701-LMB-JFA Document 164 Filed 01/15/19 Page 14 of 14 PageID# 873

                                                                                          14

     1               MR. BARNES:    Thank you, Your Honor.

     2                                 (Which were all the proceedings

     3                                  had at this time.)

     4

     5                         CERTIFICATE OF THE REPORTER

     6          I certify that the foregoing is a correct transcript of

     7    the record of proceedings in the above-entitled matter.

     8

     9

    10                                                    /s/
                                                   Anneliese J. Thomson
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
